The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on March 5, 2021. 

Claims 8-14 and 21-27 are pending. Claims 1-7 and 15-20 were previously cancelled. Claims 8, 12, 13, 23 and 24 are currently amended. 

The objection to claim 8 (which was inadvertently referred to as claim 1 in the previous office action) for minor informality is withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-9, 21 and 23-27 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somerville Roberts et al. (US 2011/0257066), hereinafter “Somerville Roberts.”
	Somerville Roberts teaches, in Example 1, a process of making a solid free flowing particulate laundry detergent composition which comprises preparing an aqueous common base slurry by mixing 58.8889 weight parts, wet basis of LAS (linear alkyl benzene sulfonate, 45 wt% aqueous or 27 weight parts, dry basis/active; 13.7564 weight parts, wet basis of sodium carbonate (100 wt% anhydrous) or 14 weight parts, dry basis; and 52.2387 weight parts, wet oC +/- 2oC through a spray pressure nozzle into a counter current spray-drying tower with an inlet temperature of 290 oC (see paragraphs [0189]-[0191]) and the spray-dried powder has a moisture content between  1.0 wt% to 2.5 wt% (see paragraph [0194]), wherein the spray-drying tower is generally known to be operated in a batch or continuous manner. By calculation, the weight ratio of the sodium carbonate (14 weight parts dry basis) and sodium sulphate (52 weight parts dry basis) (which both read on the “solid carrier”) to the surfactant (LAS) (27 weight parts) is (14 + 52):27 or 2.4:1. Inasmuch as Somerville Roberts already teaches a solid carrier, i.e, sodium carbonate and sodium sulphate,  Somerville Roberts need not disclose the PEG recited  in claim 23 because the PEG is not a required component, rather it is recited in the alternative as seen in claim 8, lines 4-11. Somerville Roberts teaches the limitations of the instant claims. Hence, Somerville Roberts anticipates the claims. 

Claims 8-9, 12, 21 and 25-27 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Assmann et al. (US 2009/0305938, already cited in IDS dated 10/08/2019), hereinafter “Assmann.”
	Assmann teaches surfactant granulates containing 10 to 90 wt. % amine oxide, 10 to 90 wt. % carrier material and 0 to 50 wt. % binder which can be manufactured by fluidized bed 
granulation (see abstract), wherein the binder preferably comprises anionic surfactants (see paragraph [0015]), and wherein the fluidized bed granulation can operated in a batch or continuous manner. Assmann also teaches a process for manufacturing the surfactant . 

Claim Rejections - 35 USC § 103
Claims 8-10, 12-13 and 21-27 stand rejected under 35 U.S.C. 103 as being unpatentable over Capeci et al. (US Patent No. 6,555,514), hereinafter “Capeci.”
	Capeci teaches a process for making a granular detergent composition comprising the steps of: a) adding to a first fluid bed dryer a first feed stream comprising a component selected from the group consisting of a first powder, a first liquid, and mixtures thereof, to form a a second liquid, and mixtures thereof; d) adding to a second fluid bed dryer the fourth feed stream to form the granular detergent composition; e) optionally, adding a portion of the second feed stream to the second fluid bed dryer by-passing the mixer, wherein the granular detergent composition comprises at least about 50% by weight of particles having a geometric mean particle diameter of from about 500 microns to about 1500 microns, wherein at least a portion of the particles contain a detersive surfactant or a detergent builder, and wherein in this process the second fluid bed dryer is preferably adjacent the first fluid bed dryer (underlinings supplied, see col. 4, lines 16-47), wherein the drying process can be construed to be batch or continuous. Preferably the first powder and the second powder each comprise a material selected from the group consisting of surfactants, inorganic salts, bleaches, bleach activators, builders, enzymes, encapsulated perfumes, and mixtures thereof, and the first liquid and the second liquid each comprise a material selected from the group consisting of water, surfactants, inorganic salts, dyes, polymers, builders, binders, perfumes, and mixtures thereof, and most preferably the added liquids comprise detergent surfactants in an aqueous paste form (see col. 3, lines 9-18). Suitable surfactants include anionic surfactants like the conventional C11 -C18 alkyl benzene sulfonates ("LAS") and primary, branched-chain and random C10-C20 alkyl sulfates ("AS"), especially sodium, unsaturated sulfates such as oleyl sulfate, or the C10 -C18 alkyl alkoxy sulfates ("AEXS"; especially EO 1-7 ethoxy sulfates) (see col. 9, lines 31-40). The inorganic salts, which are builders, include the alkali metal salt of carbonates, e.g., sodium carbonate (see col. 9, line 63 to col. 10, line 3), as 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected alkyl benzene sulfonates (LAS) and/or C10 -C18 alkyl alkoxy sulfates like lauryl (C12) ethoxylate sulfate (or lauryl ether sulfate) as the liquid surfactant and to have selected sodium carbonate as the specific solid carrier because these are some of the suitable selections taught by Capeci in col. 9, lines 31-40 and col. 9, line 63 to col. 10, line 3. Regarding the weight ratio of the solid carrier (i.e., sodium carbonate) to liquid surfactant active, considering that Capeci teaches from about 1% to about 75% by weight of builder (which includes sodium carbonate) about 1 to 50% by weight of a detersive surfactant (which includes the LAS and lauryl ethoxylate sulfate as disclosed in col. 7, lines 50-53, the subject matter as a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claim 14 stands rejected under 35 U.S.C. 103 as being unpatentable over Somerville Roberts  as applied to claims 8-9, 21 and 23-27 above, and further in view of Edward Boucher et al. (US . 2006/0069007), hereinafter “Boucher” for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience. 
	Somerville Roberts teaches the features as discussed above. Somerville Roberts, however, fails to disclose the inlet temperature and the outlet temperature of the spray-drying tower as recited in claim 14.
	It is known from Boucher, an analogous art, that a counter current spray-drying tower, when drying a similar slurry comprising anionic surfactant and sodium sulfate, has a tower hot air inlet temperature from 240-320oC and a tower outlet temperature of about 70-90oC (see paragraph [0061]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed a counter current spray-drying tower oC and a tower outlet temperature of about 70-90oC. Regarding the specific inlet temperature, considering the teachings of Boucher above,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claim 22 stands rejected under 35 U.S.C. 103 as being unpatentable over Somerville Roberts as applied to claims 8-9, 21 and 23-27 above for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience. 
	Somerville Roberts teaches the features as discussed above. In addition, Somerville Roberts teaches other suitable anionic surfactants such as alkoxylated sulfates (see paragraph [0070]), like C8-C20 alkyl ether sulfate, which includes lauryl ether sulfate (see paragraphs [0084]-[0086]). Somerville Roberts, however, fails to specifically disclose a process of preparing  a solidified surfactant composition wherein the liquid surfactant is lauryl ether sulfate.   
.

Claim 11 stands rejected under 35 U.S.C. 103 as being unpatentable over Assmann as applied to claims 8-9, 12, 21 and 25-27 above, and further in view of Akkermans et al. (US Patent. No. 6,274,544), hereinafter “Akkermans” for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience. 
	Assmann teaches the features as discussed above. Assmann, however, fails to disclose the air velocity, liquid flow rate and atomizing air pressure of the fluidized bed as recited in claim 11.
	It is known from Akkermans, an analogous art, that in the preparation of a detergent granulates using a fluidised bed, the fluidised bed has an air velocity of about 0.1-1.2 ms-1 (0.33-3.9 ft/sec), preferably 0.8-1.2 ms-1 (2.6-3.9 ft/sec) (see col. 6, lines 9-18), a liquid flow rate from 130 to 590 gmin-1 (0.29-1.3 lb/min) and an atomizing air pressure at 2.5 or 5 bar (36.3 or 72.5 psig)  (see col. 8, lines 15-67). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fluidized bed of Assmann to have an air velocity, atomizing air pressure within those recited because it is known from Akkermans that a typical fluidized bed for making detergent granulates have an air velocity of 2.6-3.9 ft/sec, and an atomizing air pressure of 36.3 psig or 72.5 psig. Regarding the specific liquid flow rate, prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected the resulting product to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claims 22-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Assmann as applied to claims 8-9, 12, 21 and 25-27 above for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience. 
	Assmann teaches the features as discussed above. In addition, Assmann teaches other preferred carrier materials like carbonates such as sodium carbonate, other than aluminosilicates or zeolites (see paragraphs [0013] and [0060]. Other anionic surfactant binders include sulfuric acid monoesters derived from straight chain C7-21 alcohols ethoxylated with 1 to 6 moles ethylene oxide, which includes lauryl ether sulfate (see paragraph  [0023]). Assmann, however, fails to specifically disclose a process for manufacturing the surfactant granulate wherein the liquid surfactant is lauryl ether sulfate and the carrier is sodium carbonate as recited in claims 22-24, respectively.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected lauryl ether sulfate as the specific liquid surfactant and the sodium carbonate as the specific carrier because these are some of the suitable selections taught by Assmann in paragraphs [0013], [0060] and [0023].

Claim 11 stands rejected under 35 U.S.C. 103 as being unpatentable over Capeci as applied to claims 8-10, 12-13 and 21-27 above, and further in view of Akkermans for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience. 
	Capeci teaches the features as discussed above. Capeci however, fails to disclose the air velocity, liquid flow rate and atomizing air pressure of the fluid bed dryer. 
	It is known from Akkermans, an analogous art, that in the preparation of a detergent granulates using a fluidised bed, the fluidised bed has an air velocity of about 0.1-1.2 ms-1 (0.33-3.9 ft/sec), preferably 0.8-1.2 ms-1 (2.6-3.9 ft/sec) (see col. 6, lines 9-18), a liquid flow rate from 130 to 590 gmin-1 (0.29-1.3 lb/min) and an atomizing air pressure at 2.5 or 5 bar (36.3 or 72.5 psig)  (see col. 8, lines 15-67). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fluid bed dryer of Capeci to have an air velocity, atomizing air pressure within those recited because it is known from Akkermans that a typical fluidized bed for making detergent granulates have an air velocity of 2.6-3.9 ft/sec, and an atomizing air pressure of 36.3 psig or 72.5 psig. Regarding the specific liquid flow rate, considering the that Akkermans teaches a liquid flow rate of 0.29 lb/min, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected the resulting product to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Response to Arguments
Applicant's arguments filed on March 5, 2021 have been fully considered but they are not persuasive. 
	With respect to the rejection of claims 8-9, 21 and 23-27 under 35 U.S.C. 102(a)(1) as being anticipated by Somerville Roberts, Applicant argues that Somerville Roberts does not teach a method wherein a solid binder comprising a natural polymer, a urea derivative, a polyacrylate, a polyethylene glycol, or a combination thereof is dissolved with a liquid surfactant and then dried to form a solidified surfactant compositions, and these components are distinct from the binders of claim 8. Applicant also argues that neither does Somerville Roberts teach a method wherein a solid carrier comprising an anionic surfactant, an organic salt, an inorganic salt, or combination thereof is added to a liquid anionic surfactant and then dried to form a solidified surfactant composition, and also argues that the methods of Somerville Roberts comprise preparing aqueous slurries and does not incorporate solid carriers such as in claim 8. 
	The Examiner respectfully disagrees with the above arguments because Somerville Roberts need not teach “a solid binder comprising a natural polymer, a urea derivative, a polyacrylate, a polyethylene glycol (PEG), or a combination thereof; wherein the solid binder is dissolved with the liquid surfactant in a ratio of between about 4:1 to about 1:60 by actives” (see claim 8, lines 4-7) because this is only one selection of components which can be added to the liquid anionic surfactant. Please note that the method comprises the step of adding a liquid anionic surfactant and (1) a solid binder as recited above, (2) a solid carrier comprising an or (3) combination of the binder and solid carrier (see claim 8, lines 10-11. The teachings of Somerville Roberts while not applying to the first selection, that is “a solid binder” still applies to the second selection, that is, “a solid carrier comprising . . .an inorganic salt.” In Example 1 of Somerville Roberts,  an aqueous common base slurry was prepared by adding 13.7564 weight parts sodium carbonate (100 wt% anhydrous) and 52.2387 weight parts sodium sulphate (100 wt% anhydrous) with the rest of the ingredients which included the 58.8889 weight parts of 45 wt% LAS, and 4.0232 weight parts water. Hence, the sodium carbonate and sodium sulphate are in solid form prior to the addition of the 45wt% LAS to make the aqueous common base slurry. Please also note that the addition of water to form the slurry is not excluded from the “comprising” language of the present claim 8. 
	With respect to the rejection of claims 8-9, 12, 21 and 25-27 under 35 U.S.C. 102(a)(1) as being anticipated by Assmann, Applicant argues that Assmann does not teach a binder comprising a natural polymer, a urea derivative, a polyacrylate, a polyethylene glycol, or a combination thereof that is dissolved with a liquid anionic surfactant comprising a sulfate surfactant, a sulfonate surfactant or combination thereof; and Assmann describes LAS as the binder material for the liquid amino oxide surfactant and does not teach the binders of the claimed method. Applicant also argues that Assmann does not teach a method wherein a  liquid anionic surfactant comprising a sulfate surfactant, a sulfonate surfactant or combination thereof; and the carrier material taught by Assmann comprises copolymer and/or anionic 
	The Examiner respectfully disagrees with the above arguments because, like  Somerville Roberts, Assmann need not teach “a solid binder comprising a natural polymer, a urea derivative, a polyacrylate, a polyethylene glycol (PEG), or a combination thereof; wherein the solid binder is dissolved with the liquid surfactant in a ratio of between about 4:1 to about 1:60 by actives” (see claim 8, lines 4-7) because this is only one selection of components which can be added to the liquid anionic surfactant. Please note that the method comprises the step of adding a liquid anionic surfactant and (1) a solid binder as recited earlier, (2) a solid carrier comprising an anionic surfactant, an organic salt, an inorganic salt, or a combination thereof, wherein the carrier and the liquid surfactant are in a ratio of between about 5:1 to about 1:30 by actives, (see claim 8, lines 7-10) or (3) combination of the binder and solid carrier (see claim 8, lines 10-11. The teachings of Assmann while not applying to the first selection, that is “a solid binder” still applies to the second selection, that is, “a solid carrier comprising . . .an inorganic salt.” In Example 3, as discussed in paragraph 7, Assmann teaches a process for making surfactant granulates which was prepared as follows: an aqueous anionic surfactant LAS paste was diluted with water to a concentration of 30 wt. % (which reads on the liquid anionic surfactant) and to which was added a 30 wt. % conc. amine oxide solution to form a homogeneous mixture of amine oxide and the anionic surfactant, and the mixture was sprayed through a two-component spray nozzle in a flat fluidized bed unit GPCG 5 onto 4.0 kg fluidized zeolite A (which reads on the “solid carrier”). 

	The Examiner respectfully disagrees with the above arguments because, like  Somerville Roberts or Assmann, Capeci need not teach “a solid binder comprising a natural polymer, a urea derivative, a polyacrylate, a polyethylene glycol (PEG), or a combination thereof; wherein the solid binder is dissolved with the liquid surfactant in a ratio of between about 4:1 to about 1:60 by actives” (see claim 8, lines 4-7) because this is only one selection of components which can be added to the liquid anionic surfactant. As recited in paragraph 8, Capeci teaches the step of: a) adding to a first fluid bed dryer a first feed stream comprising a component selected from the group consisting of a first powder, a first liquid, and mixtures thereof, wherein the first powder is an inorganic salt, as one of the selections and the first liquid can be anionic surfactants like alkyl benzenesulfonates and/or C10-C18 alkyl alkoxy sulfates, as some of the selections. Hence, as stated in paragraph 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected alkyl benzene sulfonates (LAS) and/or C10 -C18 alkyl alkoxy sulfates like lauryl (C12) ethoxylate sulfate (or lauryl ether sulfate) as the liquid surfactant and to have selected sodium carbonate as the specific solid carrier because these are some of the suitable selections taught by Capeci in col. 9, lines 31-40 and col. 9, line 63 to col. 10, line 3.

	(1)  the rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Somerville Roberts  as applied to claims 8-9, 21 and 23-27 above, and further in view of Boucher; 
	(2) the rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Somerville Roberts as applied to claims 8-9, 21 and 23-27 above; 
	(3) the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Assmann as applied to claims 8-9, 12, 21 and 25-27 above, and further in view of Akkermans; 
	(4) the rejection of claims 22-24 under 35 U.S.C. 103 as being unpatentable over Assmann as applied to claims 8-9, 12, 21 and 25-27 above; and
	(5) the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Capeci as applied to claims 8-10, 12-13 and 21-27 above, and further in view of Akkermans;
	Applicant argues that independent claim 8 is patentable over Somerville Roberts, Assmann or Capeci for the reasons as outlined above, hence the dependent claims are also patentable for the same reasons. 
	The above responses to Somerville Roberts, Assmann and Capeci apply here as well. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





                                                                              /LORNA M DOUYON/                                                                              Primary Examiner, Art Unit 1761